Defendant request interlocutory review of an order dated March 25, 1982, wherein the trial judge denied defendant’s request for reconsideration of his order of February 12, 1982, which allowed production of certain documents, to the extent essential and relevant to the plaintiffs case, and which pertained to the personnel records of three of defendant’s employees.
Defendant has not shown the "extraordinary circumstances” required to support interlocutory review absent certification of the issue by the trial judge pursuant to Rule 53(c)(2)(i). The trial judge has not certified the issue to us as provided by the rule and we detect no abuse of his discretion in the exercise of his statutory authority.
it is therefore ordered that defendant’s request of April 20,1982, for interlocutory review is denied.